Fourth Court of Appeals
                                     San Antonio, Texas

                                             June 21, 2018

                                         No. 04-18-00339-CV

                                  IN RE Abelardo G. GONZALEZ

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

           On May 30, 2018, this court denied relator’s petition for writ of mandamus, in which

relator complained of the trial court’s refusal to rule on his pending motion to recuse the

Honorable Victor Villarreal. On June 14, 2018, relator filed a motion for rehearing. The next

day, this court received a copy of an Order Granting Motion to Recuse, which was signed by the

Honorable Sid L. Harle, Presiding Judge, Fourth Administrative Judicial Region.

           Because the relief originally requested by relator has now been granted, we DENY AS

MOOT his motion for rehearing.

           It is so ORDERED on June 21, 2018.



                                                         _________________________________
                                                         Rebeca C. Martinez, Justice




1
  This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Victor Villarreal
presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court